DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 6-9, and 13-16 in the reply filed on August 29, 2022 is acknowledged.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.

Claim Objections
Claim 13 is objected to because of the following informalities:  “0 0.1%”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DermaQuest (DermaQuest, Skin Therapy Stem Cell 3D Complex, Mintel, Database Accession NO. 2029779m August 2011 pp1-6 XP002787844; see 03/22/2021 IDS) in view of Leclere (FR 2837384, English translation; see 03/22/2021 IDS).
Regarding claims 1, 6, and 9, DermaQuest teaches a topical composition comprising a combination of bakuchiol and vanilla planifolia (Mexican or Bourbon vanilla).
DermaQuest does not specifically teach a Tahiti vanilla pod extract as recited in claims 1 and 2. 
Leclere teaches using extract of Tahiti vanilla pod in cosmetic or dermatological compositions for sun damage, wherein the extraction was performed using a water and propylene glycol mixture (title; abstract; claims 1-5, 8-12; Example 8).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DermaQuest by using the Tahiti vanilla extract of Leclere as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to topical compositions to counter the effects of sun exposure, DermaQuest teaches using bakuchiol in combination with vanilla extract, and Leclere further teaches that vanilla Tahitensis may be harvested at maturity without risk of pod bursting whereas vanilla planifolia and pompona “must absolutely be harvested before maturity” and then soaked in hot water prior to processing.  Therefore the skilled person would have been motivated to use vanilla Tahitensis extract for the greater ease of obtaining the extract.  
Also, Leclere teaches that extract of vanilla Tahitensis, as well as vanilla planifolia “makes it possible to effectively protect the skin against free radicals and therefore enhanced the action of sunscreens, physical or chemical, generally used” (p.2 ll.76-78).  Substituting equivalents known for the same purpose, where the equivalency has been recognized in the prior art, presents strong evidence of obviousness; an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 (II) (citations omitted).
Leclere further teaches that the Tahiti vanilla extract concentration is between 0.01 to 30 % by weight of the total composition (claims 8-10), preferably 2-4% (p.6 ll.214-216) which is within the ranges in claims 7 and 13 and includes the 2% in claim 14.  One of ordinary skill in the art at the time of the invention would have recognized the active agent concentrations as  result-effective variables.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  

Claims 1, 2, 6-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri (US 8529967) in view of Leclere (FR 2837384, English translation; see 03/22/2021 IDS).
Regarding claims 1, 6, 9, 15, and 16, Chaudhuri teaches sunscreen compositions comprising bakuchiol “ meroterpene in an amount of from about 0.1 to about 10 wt%, preferably from about 0.5 to about 5 wt% based on the total weight of the sunscreen composition” (col. ll. 60-62; see title; abstract).  The sunscreen compositions further includes carriers and an effective amount of a skin protective ingredients such as antioxidant (abstract; col.12 ll.8-41). 
Chaudhuri does not specifically teach a Tahiti vanilla pod extract as recited in claims 1 and 2. 
Leclere teaches using extract of Tahiti vanilla pod in cosmetic or dermatological compositions for sun damage, wherein the extraction was performed using a water and propylene glycol mixture (title; abstract; claims 1-5, 8-12; Example 8).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chaudhuri by using the Tahiti vanilla extract of Leclere as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to topical compositions to counter the effects of sun exposure, Chaudhuri teaches using bakuchiol meroterpenes as an active agent therefor, and Leclere further teaches that vanilla Tahitensis extract comprising antioxidants “makes it possible to effectively protect the skin against free radicals and therefore enhanced the action of sunscreens, physical or chemical, generally used” (p.2 ll.76-78).   
Leclere further teaches that the Tahiti vanilla extract concentration is between 0.01 to 30 % by weight of the total composition (claims 8-10), preferably 2-4% (p.6 ll.214-216) which is within the ranges in claims 7 and 13 and includes the 2% in claim 14.  One of ordinary skill in the art at the time of the invention would have recognized the active agent concentrations as  result-effective variables.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Regarding claims 8, 15, and 16, Chaudhuri teaches sunscreen compositions comprising bakuchiol “ meroterpene in an amount of from about 0.1 to about 10 wt%, preferably from about 0.5 to about 5 wt% based on the total weight of the sunscreen composition” (col. ll. 60-62), wherein 0.5 % and 5% fall within the ranges in the present claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615